Citation Nr: 1317110	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  11-31 799	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

Whether the appellant is a helpless child of the Veteran.

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the son of the Veteran who served on active duty from January 1943 to August 1945.   The Veteran died in August 1968.

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2010 rating decision of the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1943 to August 1945.  

2.  On May 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


